Citation Nr: 0516029	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-34 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist sprain.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1996 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision which denied the 
veteran's claims of service connection, in pertinent part, 
for a cervical spine disability, a right knee disability, and 
residuals of a right wrist sprain.

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing at the RO in June 2004.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

A review of the claims file reveals that the veteran's 
service medical records from the time of enlistment to May 
1998 are not associated with the claims folder.  Notably, 
during his June 2004 Travel Board hearing, the veteran 
testified that his service medical records from the first 
part of his service were possibly in the possession of the 
U.S. Army Criminal Investigation Command (CID) for the 
purpose of a criminal investigation.  On remand, attempts 
should be made to ensure that all outstanding service medical 
records are obtained and associated with the claims folder.

The veteran also testified that he had seen a VA physician in 
April or May 2002 for examination of his spine.  A review of 
the claims file suggests that complete VA outpatient medical 
records from April 2001 to March 2003 are not included in the 
veteran's claims folder, which would include any records from 
April and May 2002.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since it appears 
the evidence is not currently complete.  (It is unclear 
whether outstanding VA medical records are pertinent to some 
or all of the claims.)

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should request a full and 
complete record of the veteran's service 
medical records for any periods of active 
duty from August 1996 to August 2000 and 
associate those records with his claims 
folder.  The RO should investigate the 
possibility of the service medical 
records being in the possession of the 
U.S. Army Criminal Investigation Command 
(CID) for the veteran's unit, in which he 
served.

2.  The RO should obtain the veteran's 
outstanding VA outpatient medical records 
from April 2001 to March 2003 and 
associate those records with his claims 
folder.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


